           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 1 of 51




                                                        THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON

 7   SCOTT KINGSTON,
 8                              Plaintiff,                 NO. 2:19-CV-01488-MJP

 9          v.                                             JOINT PRETRIAL ORDER
10   INTERNATIONAL BUSINESS MACHINES
11   CORPORATION, a New York corporation,

12                              Defendant.

13

14          Plaintiff Scott Kingston and Defendant International Business Machines Corporation

15   jointly submit this proposed pretrial order in accordance with Western District of Washington

16   Local Rule 16(e) and the Court’s April 23, 2020 Order Setting Trial Date & Related Dates

17   (Dkt. No. 29).

18                                        I.      JURISDICTION

19          This Court has jurisdiction over this matter and all claims under 28 U.S.C. § 1332(a)(1)

20   because there is complete diversity among the parties and the amount in controversy is greater

21   than $75,000.

22                                  II.        CLAIMS AND DEFENSES

23          Plaintiff will pursue the following claims for relief at trial:

24          1.        Retaliation in violation of RCW 49.60.210 based on IBM’s termination of

25   Kingston after he opposed IBM’s discriminatory treatment of a Black employee.

26          2.        Wrongful termination in violation of public policy based on IBM’s termination

27


                                                                       TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 1                                                    936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                               TEL. 206.816.6603 • FAX 206.319.5450
                                                                                     www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 2 of 51




 1   of Kingston after he opposed IBM’s discriminatory treatment of a Black employee.
 2            3.       Wrongful termination in violation of public policy based on IBM’s termination
 3   of Kingston after he opposed IBM’s withholding of wages from an employee.
 4            4.       Age discrimination in violation of RCW 49.60.180.
 5            5.       Unjust enrichment based on IBM’s failure to pay Kingston the commissions to
 6   which he was entitled for sales made in Quarter 1 of 2018.
 7            Defendant contends that it may pursue the following affirmative defenses at trial:
 8            1.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of after-
 9                     acquired evidence.1
10            2.       Plaintiff failed to properly mitigate his damages.2
11            3.       If the jury concludes that any protected activity motivated, even in part, any
12                     employment decision challenged by Plaintiff, which Defendant expressly denies,
13                     Defendant affirmatively states that the same decision would have been made
14                     without consideration of any protected status or activity.3
15                                         III.     UNDISPUTED FACTS
16            The Parties stipulate to the following facts:
17            1.       Kingston was employed by IBM from October 2000 through April 16, 2018.
18            2.       Before his termination, Kingston was a second-line manager for the embedded
19   solutions agreement (ESA) team, a sales team responsible for deals involving IBM software
20   that is embedded in another company’s product.
21            3.       Kingston directly supervised first-line managers, including Andre Temidis and
22   Greg Mount, who in turn supervised sales representatives.
23            4.       Temidis supervised Nick Donato.
24            5.       Mount supervised Jerome Beard.
25
     1
26     This is Defendant’s contention only. This defense is the subject of a motion in limine. See Dkt. No. 78.
     2
       This is Defendant’s contention only. This defense is the subject of a motion in limine. See Dkt. No. 78.
     3
27     This is Defendant’s contention only. This defense is the subject of a motion in limine. See Dkt. No. 78.



                                                                                 TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 2                                                           936 North 34th Street, Suite 300
                                                                                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 3 of 51




 1           6.     A technical sales team supported the ESA team and consisted of representatives
 2   Kami Nazem and William (Bill) Sherrin, first-line manager Mike Lee, and second-line manager
 3   Bob Finnecy.
 4           7.     IBM closed a large deal with its customer SAS Institute in June 2017.
 5           8.     Kingston and Temidis reviewed and approved a $1.6 million payment to Donato
 6   for the SAS deal.
 7           9.     IBM paid Donato a commission of $1.6 million for the SAS deal.
 8           10.    Donato is White.
 9           11.    After Beard closed a large deal in September 2017 with IBM customer HCL
10   Technologies (HCL), IBM reduced his commission from approximately $1.4 million to
11   $205,000.
12           12.    Beard is Black.
13           13.    Jeff Larkin, a member of IBM’s internal audit team, investigated Kingston,
14   Temidis, and Lee.
15           14.    IBM terminated Kingston, Temidis, and Lee on April 16, 2018.
16           15.    Kingston was 58 years old when IBM terminated him.
17                                 IV.     FACTUAL CONTENTIONS
18           Plaintiff alleges the following facts:
19           1.     Kingston reasonably believed IBM was discriminating against Beard on account
20   of his race.
21           2.     Kingston reasonably believed IBM was withholding wages owed to Beard.
22           3.     Kingston engaged in protected activity when he repeatedly told his supervisors
23   that he believed IBM’s decision to cap Beard’s commissions was discriminatory and a violation
24   of IBM’s policy on uncapped commissions.
25           4.     By opposing and reporting IBM’s discriminatory treatment of Beard, Kingston
26   furthered Washington state’s clear public policy against racial discrimination.
27


                                                                    TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 3                                              936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                               www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 4 of 51




 1           5.      By opposing and reporting IBM’s unlawful withholding of wages owed to
 2   Beard, Kingston furthered Washington state’s clear public policy in favor of ensuring the
 3   payment to employees of the full amount of wages earned.
 4           6.      IBM employees involved in the investigation and termination of Kingston were
 5   aware that Kingston opposed the company’s discriminatory treatment of Beard and unlawful
 6   withholding of his wages.
 7           7.      Kingston’s opposition to IBM’s discriminatory treatment of Beard was a
 8   substantial factor in IBM’s decision to terminate Kingston.
 9           8.      Kingston’s opposition to IBM’s withholding of wages owed to Beard was a
10   substantial factor in IBM’s decision to terminate Kingston.
11           9.      IBM’s adverse actions against Kingston, including his termination, jeopardize
12   the clear mandates of Washington’s public policy against racial discrimination.
13           10.     IBM’s adverse actions against Kingston, including his termination, jeopardize
14   the clear mandates of Washington’s public policy against withholding wages owed to
15   employees.
16           11.     Age discrimination was a substantial factor in IBM’s decision to terminate
17   Kingston.
18           12.     Kingston’s position remained open after IBM terminated him, and IBM sought
19   applicants for the position with qualifications like those of Kingston.
20           13.     Kingston conferred a benefit on IBM during the first quarter of 2018 through his
21   labor, experience, and skills as a manager of sales employees.
22           14.     IBM benefited at the expense of Kingston by receiving his labor, experience,
23   and skills in the first quarter of 2018.
24           15.     IBM was unjustly enriched by its refusal to pay commissions to Kingston for
25   deals that his salespersons closed in the first quarter of 2018.
26           16.     As a result of IBM’s unlawful acts, Kingston has suffered damages in the form
27


                                                                        TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 4                                                 936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 5 of 51




 1   of lost backpay and benefits.
 2           17.    As a result of IBM’s unlawful acts, Kingston will continue to suffer damages in
 3   the form of lost future pay and benefits.
 4           18.    As a result of IBM’s unlawful acts, Kingston has suffered damages in the form
 5   of emotional distress.
 6           IBM alleges the following facts:
 7           1.     Kingston did not tell his supervisors that he believed IBM’s decision to adjust
 8   Beard’s commissions was discriminatory or an unlawful withholding of wages.
 9           2.     The IBM employees who requested and conducted the investigation into the
10   commissions paid on the SAS deal were not aware that Kingston had engaged in any protected
11   activity.
12           3.     The IBM employees who made and approved the recommendation to terminate
13   Kingston’s employment were not aware that Kingston had engaged in any protected activity.
14           4.     Kingston’s alleged opposition to IBM’s treatment of Beard was not a factor in
15   IBM’s decision to terminate Kingston.
16           5.     Age discrimination was not a factor in IBM’s decision to terminate Kingston.
17           6.     IBM paid Kingston all commissions he was due per the terms of his incentive
18   plan related to deals closed in the first quarter of 2018.
19           7.     IBM did not cause Kingston to suffer any damages. Further, even if Kingston is
20   entitled to recover back pay, Kingston’s damages should be reduced (and any request for front
21   pay eliminated) due to Kingston’s failure to mitigate his damages.
22                                       V.      ISSUES OF LAW
23           The following are issues of law to be determined by the Court:
24           1.     Whether Kingston has established a prima facie case of retaliation.
25           2.     Whether Kingston has established a prima facie case of wrongful termination in
26   violation of public policy.
27


                                                                    TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 5                                                936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                           TEL. 206.816.6603 • FAX 206.319.5450
                                                                                 www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 6 of 51




 1          3.      Whether Kingston has established a prima facie case of age discrimination.
 2          4.      Whether genuine issues of material fact exist as to Kingston’s assertion that
 3   IBM’s purported non-discriminatory ground for terminating him was pretextual.
 4          5.      Whether genuine issues of material fact exist as to Kingston’s assertion that
 5   IBM was unjustly enriched when it refused to pay commissions to Kingston for deals closed in
 6   the first quarter of 2018.
 7          6.      Whether RCW 49.60.030 contains a clear mandate of public policy against
 8   racial discrimination.
 9          7.      Whether RCW 49.52.050 contains a clear mandate of public policy in favor of
10   the full payment of wages owed to employees.
11          8.      In addition, there are motions in limine before the Court filed by both parties.
12                                   VI.   PLAINTIFF’S WITNESSES
13          Plaintiff names the following witnesses for trial, all of whom will or possibly might
14   testify in open court by contemporaneous transmission from a different location:
15

16                                                                                                POSSIBLE
                                    CONTACT            CONTENT OF              WILL
             WITNESS                                                                              WITNESS
17                                INFORMATION          TESTIMONY              TESTIFY
                                                                                                    ONLY

18                                                 Expected to testify
                                                   regarding IBM’s
19                                c/o Matthew
                                                   disparate treatment of
                                  Lee and Jeremy
                                                   Jerome Beard and
20                                Williams
                                                   Nick Donato; his
                                  Whitfield
21                                                 complaints of the same
                                  Bryson &
                                                   to IBM; IBM’s
22    Scott Kingston              Mason, LLP
                                                   policies and                    X
                                  900 W. Morgan
                                                   procedures regarding
23                                Street
                                                   the payments of
                                  Raleigh, NC
                                                   commissions; and the
24                                27603
                                                   damages he suffered
25                                (919) 600-5000   as a result of IBM’s
                                                   wrongful termination
26                                                 of him.
27


                                                                     TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 6                                               936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                          TEL. 206.816.6603 • FAX 206.319.5450
                                                                                www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 7 of 51




 1                                                                                          POSSIBLE
                                CONTACT           CONTENT OF             WILL
            WITNESS                                                                         WITNESS
 2                            INFORMATION         TESTIMONY             TESTIFY
                                                                                              ONLY

 3                           c/o Matthew
                             Lee and Jeremy
 4                           Williams
                                              Expected to testify
                             Whitfield
 5                                            regarding the damages
                             Bryson &
      Theresa Kingston                        suffered by Kingston
 6                           Mason, LLP                                      X
                                              as a result of IBM’s
                             900 W. Morgan
                                              wrongful termination
 7                           Street
                                              of him.
                             Raleigh, NC
 8                           27603
                             (919) 600-5000
 9
                             c/o Matthew
10                           Lee and Jeremy
                             Williams
11                                            Expected to testify
                             Whitfield
                                              regarding the damages
                             Bryson &
12                                            suffered by Kingston
      Erick C. West, M.A.    Mason, LLP                                      X
                                              as a result of IBM’s
13                           900 W. Morgan
                                              wrongful termination
                             Street
                                              of him.
14                           Raleigh, NC
                             27603
15                           (919) 600-5000
                                              Expected to testify
16                           c/o Matthew      regarding IBM’s
                             Lee and Jeremy   disparate treatment of
17                           Williams         Jerome Beard and
                             Whitfield        Nick Donato; his
18
                             Bryson &         complaints of the same
19    Andre Temidis          Mason, LLP       to IBM; IBM’s
                             900 W. Morgan                                                         X
                                              policies and
20                           Street           procedures regarding
                             Raleigh, NC      the payments of
21                           27603            commissions; and
22                           (919) 600-5000   IBM’s wrongful
                                              termination of him.
23

24

25

26

27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 7                                         936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 8 of 51




 1                                                                                               POSSIBLE
                                CONTACT             CONTENT OF                WILL
            WITNESS                                                                              WITNESS
 2                            INFORMATION           TESTIMONY                TESTIFY
                                                                                                   ONLY

 3                           c/o Matthew       Expected to testify
                             Lee and Jeremy    regarding IBM’s
 4                           Williams          disparate treatment of
                             Whitfield         Kami Nazem; his
 5
                             Bryson &          complaints of the same
 6                           Mason, LLP        to IBM; IBM’s
      Michael Lee                                                                                       X
                             900 W. Morgan     policies and
 7                           Street            procedures regarding
                             Raleigh, NC       the payments of
 8                           27603             commissions; and
                                               IBM’s wrongful
 9                           (919) 600-5000
                                               termination of him.
10                                             Expected to testify
                                               regarding the SAS
11                           Contact
                                               deal; IBM’s
      Nick Donato            information                                          X
                                               commissions policies;
12                           known to IBM
                                               and his commissions
13                                             from the SAS deal.
                             c/o Matthew
14                           Lee and Jeremy
                                               Expected to testify
                             Williams
15                                             regarding IBM’s
                             Whitfield
                                               disparate treatment of
                             Bryson &
16                                             him, including the
      Jerome Beard           Mason, LLP
                                               lawsuit that he filed              X
17                           900 W. Morgan
                                               against IBM regarding
                             Street
                                               its disparate treatment;
18                           Raleigh, NC
                                               and IBM’s
                             27603
19                                             commissions policies.
                             (919) 600-5000
20                                             Expected to testify
                             c/o Justin R.
21                           Barnes            regarding IBM’s
                             Kelli N. Church   disparate treatment of
22                           171 17th Street   Jerome Beard; Mike
      Greg Mount             NW, Suite 1200    Lee’s complaints of                X
23                           Atlanta,          disparate treatment of
                             Georgia 30363     Kazi Nazem; and
24
                                               IBM’s commissions
                             (404) 525-8200
25                                             policies.

26

27


                                                                  TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 8                                              936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                               www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 9 of 51




 1                                                                                               POSSIBLE
                                CONTACT             CONTENT OF                WILL
            WITNESS                                                                              WITNESS
 2                            INFORMATION           TESTIMONY                TESTIFY
                                                                                                   ONLY

 3                           Contact
 4    Bob Finnecy            information                                          X
                             known to IBM
 5                           c/o Justin R.
 6                           Barnes
                                               Expected to testify
                             Kelli N. Church
                                               regarding IBM’s
 7                           171 17th Street
                                               disparate treatment of
      Brian Mulada           NW, Suite 1200                                                             X
 8                                             Jerome Beard and
                             Atlanta,
                                               IBM’s commissions
                             Georgia 30363
 9                                             policies.
                             (404) 525-8200
10
                             c/o Justin R.
11                           Barnes
                                               Expected to testify
                             Kelli N. Church
12                                             regarding IBM’s
                             171 17th Street
      Rose Nunez                               commissions policies;
                             NW, Suite 1200                                       X
13                                             IBM’s termination of
                             Atlanta,
                                               Kingston; and the SAS
14                           Georgia 30363
                                               deal.
                             (404) 525-8200
15
                             c/o Justin R.     Expected to testify
16                           Barnes            regarding IBM’s
                             Kelli N. Church   commissions policies;
17                           171 17th Street   IBM’s disparate
      David Mitchell         NW, Suite 1200    treatment of Jerome                X
18
                             Atlanta,          Beard; IBM’s
19                           Georgia 30363     commissions policies;
                                               and IBM’s termination
20                           (404) 525-8200
                                               of Kingston.
                                               Expected to testify
21                                             regarding IBM’s
22                                             commissions policies;
                             Contact           IBM’s disparate
23    Dorothy Copeland       information       treatment of Jerome                X
                             known to IBM      Beard; IBM’s
24                                             commissions policies;
                                               and IBM’s termination
25
                                               of Kingston.
26

27


                                                                 TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 9                                              936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                               www.terrellmarshall.com
          Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 10 of 51




 1                                                                                             POSSIBLE
                               CONTACT            CONTENT OF                WILL
            WITNESS                                                                            WITNESS
 2                           INFORMATION          TESTIMONY                TESTIFY
                                                                                                 ONLY

 3                          c/o Justin R.
                            Barnes
 4                          Kelli N. Church   Expected to testify
                            171 17th Street   regarding IBM’s
 5    Stephen Leonard       NW, Suite 1200    commissions policies                                    X
 6                          Atlanta,          and IBM’s termination
                            Georgia 30363     of Kingston.
 7
                            (404) 525-8200
 8                          c/o Justin R.
                            Barnes
 9                                            Expected to testify
                            Kelli N. Church
10                          171 17th Street   regarding IBM’s
      Jeff Larkin           NW, Suite 1200    termination of                    X
11                          Atlanta,          Kingston and IBM’s
                            Georgia 30363     commissions policies.
12
                            (404) 525-8200
13                          c/o Justin R.
14                          Barnes
                            Kelli N. Church   Expected to testify
15                          171 17th Street   regarding IBM’s
      Linda Kenny           NW, Suite 1200    termination of                    X
16                          Atlanta,          Kingston and IBM’s
                            Georgia 30363     commissions policies.
17
                            (404) 525-8200
18
                            c/o Justin R.
19                          Barnes
                                              Expected to testify
                            Kelli N. Church
20                                            regarding IBM’s
      Lisa Mihalik          171 17th Street
                                              termination of                                          X
                            NW, Suite 1200
21                                            Kingston and IBM’s
                            Atlanta,
                                              commissions policies
22                          Georgia 30363
                            (404) 525-8200
23

24

25

26

27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 10                                           936 North 34th Street, Suite 300
                                                                        Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                             www.terrellmarshall.com
          Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 11 of 51




 1                                                                                              POSSIBLE
                               CONTACT            CONTENT OF                 WILL
            WITNESS                                                                             WITNESS
 2                           INFORMATION          TESTIMONY                 TESTIFY
                                                                                                  ONLY

 3                          c/o Justin R.
                            Barnes            Expected to testify
 4                          Kelli N. Church   regarding IBM’s
                            171 17th Street   termination of
 5    Cindy Alexander                                                            X
                            NW, Suite 1200    Kingston; IBM’s
 6                          Atlanta,          commissions policies;
                            Georgia 30363     and the SAS deal.
 7                          (404) 525-8200
                                              Expected to testify
 8                          Contact           regarding IBM’s
      Russell Mandel        information       termination of                                           X
 9
                            known to IBM      Kingston and IBM’s
10                                            commissions policies.
                            c/o Justin R.
11                          Barnes
                            Kelli N. Church   Expected to testify
12                          171 17th Street   regarding IBM’s
      John Teltsch          NW, Suite 1200    termination of                                           X
13
                            Atlanta,          Kingston and IBM’s
14                          Georgia 30363     commissions policies.

15                          (404) 525-8200
                            c/o Justin R.
16                          Barnes
17                          Kelli N. Church
                            171 17th Street   Expected to testify
18    Maria Lipner          NW, Suite 1200    regarding IBM’s                    X
                            Atlanta,          commissions policies.
19                          Georgia 30363
20                          (404) 525-8200
                            c/o Justin R.     Expected to testify
21
                            Barnes            regarding IBM’s
22                          Kelli N. Church   commissions policies;
                            171 17th Street   commissions paid on
23    Karla Johnson         NW, Suite 1200    the SAS deal; IBM’s                X
                            Atlanta,          disparate treatment of
24                          Georgia 30363     Beard; and IBM’s
25                                            termination of
                            (404) 525-8200
                                              Kingston.
26

27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 11                                            936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
              Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 12 of 51




 1             Pursuant to Rule 32, Plaintiff is also submitting deposition designations for Charlie
 2   Jeffrey Larkin, Karla Johnson, and Linda K. Kenny, all of whom were designated to testify on
 3   behalf of IBM in accordance with Rule 30(b)(6). The parties have agreed that because of
 4   scheduling issues, Nick Donato will be examined in advance of trial, and video of his testimony
 5   will be played at trial. Plaintiff reserves the right to call any witnesses identified by either party
 6   during the court of discovery that are not listed above.
 7                                VII.     PLAINTIFF’S TRIAL EXHIBITS
 8
                                                                      AUTHENTICITY               AUTHENTICITY
 9
                                                   ADMISSIBILITY       STIPULATED/                          &
      EX.        DESCRIPTION             DOC. ID
                                                    STIPULATED        ADMISSIBILITY              ADMISSIBILITY
10
                                                                        DISPUTED                   DISPUTED
11             IBM Meeting
               Minutes
12             (Operations/Busi    IBM-
          1    ness Controls) -    Kingston003           X
13
               October 27,         941-3942
14             2017 (Dep. Ex.
               147)
15             IBM General
               Work Papers
16                                 IBM-
               (backup on new
      2                            Kingston003           X
               review
17                                 917-3926
               procedures)
18             (Dep. Ex. 148)
               IBM Meeting
19             Minutes (Rick       IBM-
      3        Martinotti) -       Kingston003           X
20             December 14,        957-3959
21             2017
               IBM Meeting
                                   IBM-
22             Minutes (Dave
      4                            Kingston003           X
               Schallmo) -
23                                 915-3916
               January 9, 2018
               IBM Meeting
24                                 IBM-
               Minutes (Debbie
      5                            Kingston003           X
25             Huff) - January
                                   927-3928
               9, 2018
26             IBM Meeting         IBM-
      6                                                  X
               Minutes (Diego      Kingston003
27


                                                                        TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 12                                                 936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 13 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Soares) -          929-3930
             January 10, 2018
 4           IBM Meeting
             Minutes            IBM-
 5   7       (William           Kingston003        X
 6           Sherrin) -         976-3978
             January 16, 2018
 7           IBM Meeting
                                IBM-
             Minutes (Bill
 8   8                          Kingston003        X
             Beroza) -
                                979-3981
             January 17, 2018
 9           IBM Meeting
10           Minutes (Nick      IBM-
     9       Donato) -          Kingston003        X
11           January 19, 2018   970-3972
             (Dep. Ex. 145)
12           IBM Meeting
             Minutes (Pam       IBM-
13
     10      Carroll) -         Kingston003        X
14           January 22, 2018   943-3944
             (Dep. Ex. 143)
15           General
             Workpapers for
16           Investigation      IBM-
17   11      Number 17-98-      Kingston003        X
             436 (Additional    792-3914
18           information
             from I&C)
19           IBM Meeting
             Minutes (Andre     IBM-
20   12      Temidis) -         Kingston003        X
21           January 23, 2018   960-3962
             (Dep. Ex. 146)
22           IBM Meeting
                                IBM-
             Minutes (Ellen
23   13                         Kingston003        X
             Culliton)-
                                931-3932
             February 5, 2018
24
             IBM Meeting
25           Minutes (Mike      IBM-
     14      Lee) – February    Kingston003        X
26           8, 2018 (Dep.      966-3969
             Ex. 133)
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 13                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 14 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           IBM Meeting
             Minutes Email
 4           Chain (Karla        IBM-
     15      Johnson) –          Kingston003        X
 5           February 14,        933-3940
 6           2018 (Dep. Ex.
             134)
 7           IBM Meeting
             Minutes Email
 8           Chain (Ellen        IBM-
     16      Culliton) –         Kingston004        X
 9           February 14,        012-4014
10           2018 (Dep. Ex.
             132)
11           IBM Meeting
             Minutes Email
12           Chain (Suresh       IBM-
     17      Patel) –            Kingston003        X
13
             February 15,        945-3947
14           2018 (Dep. Ex.
             139)
15           IBM Meeting
             Minutes (Suresh     IBM-
16   18      Patel) - February   Kingston003        X
             15, 2018 (Dep.      963-3965
17
             Ex. 144)
18           IBM General
             Workpapers for
19           Investigation       IBM-
     19      Number 17-98-       Kingston003        X
20           436 (Donato         948-3950
21           Departure/HPC
             Info)
22           IBM General
             Workpapers for      IBM-
23   20      Investigation       Kingston003        X
             Number 17-98-       955-3956
24           436 (ESA)
25           IBM General
                                 IBM-
             Workpapers for
     21                          Kingston003        X
26           Investigation
                                 982-3983
             Number 17-98-
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 14                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 15 of 51




                                                                AUTHENTICITY             AUTHENTICITY
 1                                              ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION          DOC. ID
                                                 STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                  DISPUTED                 DISPUTED
 3           436 (justification
             by Kingston)
 4           IBM General
             Workpapers for
 5           Investigation        IBM-
 6   22      Number 17-98-        Kingston003        X
             436 (Lee             984-4011
 7           followup/
             response)
 8           IBM General
             Workpapers for
 9                                IBM-
             Investigation
     23                           Kingston004        X
10           Number 17-98-
                                  015-4016
             436 (quota
11           guidance)
             IBM General
12           Workpapers for
             Investigation        IBM-
13
     24      Number 17-98-        Kingston004        X
14           436 (revenue         017-4055
             recognition
15           confirmation)
             IBM General
16           Workpapers for
             Investigation        IBM-
17
     25      Number 17-98-        Kingston004        X
18           436 (upline          058-4060
             management pay
19           approval)
             IBM General
20           Workpapers for
                                  IBM-
21           Investigation
     26                           Kingston003        X
             Number 17-98-
                                  791
22           436 (100% club
             info)
23           IBM General
             Workpapers for
24
             Investigation        IBM-
25   27      Number 17-98-        Kingston003        X
             436 (Donato HR       951-3952
26           Status)
27


                                                                 TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 15                                         936 North 34th Street, Suite 300
                                                                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                           www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 16 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           IBM
                                IBM-
             Investigation
     28                         Kingston003        X
 4           Profile Number
                                953-3954
             – 17-98-436
 5           Document of
                                IBM-
 6           Case Status for
     29                         Kingston001        X
             Scott Kingston
                                652-1653
 7           (Dep. Ex. 55)
             Document of
 8                              IBM-                            FRE 401
             Case Status for
     30                         Kingston003                     FRE 402
             Mike Lee (Dep.
 9                              294-3295                        FRE 403
             Ex. 56)
10           Document of
                                IBM-
             Case Status for
     31                         Kingston003        X
11           Andre Temidis
                                292-3293
             (Dep. Ex. 57)
12           Copy of IBM
                                IBM-
             Investigation
13   32                         Kingston001        X
             Report (Dep. Ex.
                                659-1662
14           47)
             Case Notes -       IBM-
15   33      Scott Kingston     Kingston001        X
             (Dep. Ex. 53)      691-1695
16           17-98-436 –
                                IBM-
17           Investigation
     34                         Kingston004        X
             Recommendatio
                                061-4063
18           ns
             Executive
19           Summary –          IBM-
     35      Investigation      Kingston004        X
20
             Number 17-98-      064-4065
21           436
             Handwritten        IBM-
22   36      Notes (Dep. Ex.    Kingston001        X
             40)                654
23           Handwritten        IBM-
     37      Notes (Dep. Ex.    Kingston001        X
24
             46)                670
25           Handwritten
                                IBM-
             Document (Dep.
26   38                         Kingston001        X
             Ex. 49)
                                671
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 16                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 17 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           Handwritten         IBM-
     39      Document (Dep.      Kingston003        X
 4           Ex. 54)             145
             Allegation
 5           Review Board-
 6           Allegation
             Number 17-          IBM-
 7   40      1109,               Kingston004        X
             Investigation       056-4057
 8           Number 17-98-
             436 - October
 9           16, 2017
10                                                               FRE 401
                                                                 FRE 402
             EEOC
11                                                               FRE 403
     41      Determination       N/A
                                                                 FRE 404
12           (Dep. Ex. 119)
                                                                 FRE 801
                                                                 FRE 802
13
             Email from
                                                                 FRE 401
14           Lynne Driscoll
                                                                 FRE 402
             to Greg Mount –     KINGSTON
     42                                                          FRE 403
15           July 20, 2016       000224
                                                                 FRE 404
             (Beard Dep. Ex.
16           96)
             Email from
17
             Luiza Magon
                                 IBM-
18           Saddy to Scott
     43                          Kingston003        X
             Kingston - May
19                               301
             2, 2017 (Dep.
             Ex. 33)
20           Email from Bob
21           Finnecy to Sean     IBM-
     44      Fanning – July      Kingston001        X
22           1, 2017 (Dep.       696-1700
             Ex. 135)
23           Email from Bob
             Finnecy to Ken      IBM-
24
     45      Stevens – July 1,   Kingston001        X
25           2017 (Dep. Ex.      701-1706
             136)
26           Email from          IBM-
     46                                             X
             Dorothy             Kingston001
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 17                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 18 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           Copeland to Bob     736-1740
             Finnecy - July 3,
 4           2017 (Dep. Ex.
             60)
 5           Email from
 6           Dorothy
                                 IBM-
             Copeland to Ken
     47                          Kingston001        X
 7           Stevens - July 3,
                                 747-1751
             2017 (Dep. Ex.
 8           61)
             Email from
 9           Scott Kingston
                                 IBM-
10           to Andre
     48                          Kingston003        X
             Temidis – July
                                 378-3385
11           3, 2017 (Dep.
             Ex. 62)
12           Email from          IBM-
             Karla Johnson to    Kingston001
13
             Richard             890-1911;
     49                                             X
14           Whitmore –          IBM-
             August 8, 2017      Kingston002
15           (Dep. Ex. 111)      963-77
             Email from
16           Stephanie Yuri
                                 IBM-
             Kajishima to
17   50                          Kingston002        X
             Mike Lee -
                                 121-2126
18           August 29, 2017
             (Dep. Ex. 34)
19           “Realtime Chat”
             from Brian
20           Mulada to Inhi
     51                                             X
21           Suh – September     IBM-
             21, 2017 (Beard     Beard003152
22           Dep. Ex. 26)        -3167
             Email from
23           Jerome Beard to
             Yulia Aleshina
24                               IBM-
             re Fw HCL ESA
     52                          Beard001615        X
25           deployment
                                 -1628
             estimate Follow
26           Up – October 2,
             2017 (Beard
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 18                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 19 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Dep. Ex. 97
             Copeland)
 4           Email from
             Brian Mulada to
 5           Maria Lipner –
     53                                            X
 6           October 8, 2017    IBM-
             (Beard Dep. Ex.    Beard001662
 7           16)                -1663
             Email from
 8           Flavia Real
             Pereira De
 9                              IBM-
             Carvalho to
     54                         Beard003122        X
10           Karla Johnson –
                                -3128
             October 19,
11           2017 (Beard
             Dep. Ex. 51)
12           Email from
             Karla Johnson to
13
             Jerome Beard –     IMB-
     55                                            X
14           October 20,        Beard000466
             2017 (Beard
15           Dep. Ex. 77)
             Email from Rick
16           Martinotti to
                                IBM-
             Karla Johnson –
17   56                         Kingston002        X
             October 23,
                                771-2780
18           2017 (Dep. Ex.
             100)
19           Email from
             Scott Kingston
20                              IBM-
             to Karla Johnson
     57                         Kingston002        X
21           – October 23,
                                781-2788
             2017 (Dep. Ex.
22           101)
             Email from
23           Karla Johnson to
             Flavia Dames de
24                              IBM-
             Arruda Raffo –
     58                         Beard003379        X
25           Jerome Beard
                                -3389
             Information –
26           October 30,
             2017 (Beard
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 19                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 20 of 51




                                                                AUTHENTICITY             AUTHENTICITY
 1                                              ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION          DOC. ID
                                                 STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                  DISPUTED                 DISPUTED
 3           Dep. Ex. 78)
             Email from
 4           Karla Johnson to
                                  IBM-
             Jim Sanders –
 5   59                           Kingston001        X
             November 1,
                                  994-1997
 6           2017 (Dep. Ex.
             103)
 7           Email from
             Karla Johnson to                                     FRE 401
 8           Brian Mulada –                                       FRE 402
     60
             November 9,          IBM-                            FRE 403
 9           2017 (Beard          Beard001687                     FRE 404
10           Dep. Ex. 19)         -1691
             Email from
11           Brian Mulada to                                      FRE 401
             Karla Johnson –                                      FRE 402
12   61
             November 11,         IBM-                            FRE 403
             2017 (Beard          Beard001713                     FRE 404
13
             Dep. Ex. 20)         -1717
14           Email from
             Viviane Blanco
15                                                                FRE 401
             to Taina Costa
                                                                  FRE 402
     62      de Magalhaes –
16                                                                FRE 403
             November 13,         IBM-
                                                                  FRE 404
17           2017 (Beard          Beard003199
             Dep. Ex. 79)         - 3210
18           Email from Rose
             Nunez to Brian
19           Mulada re: fw:
             Private – Email
20   63      #3 (do not                              X
21           distribute) –
             November 14,         IBM-
22           2017 (Beard          Beard000474
             Dep. Ex. 29)         -480
23           Email from
             Paula Soffiatti to
24
             Karla Johnson –      IBM-
25   64      November 16,         Kingston001        X
             2017 (Dep. Ex.       555-1561
26           109)
27


                                                                 TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 20                                         936 North 34th Street, Suite 300
                                                                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                           www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 21 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from Greg
             Mount to Jerome
 4           Beard –
     65                                            X
             November 16,       IBM-
 5           2017 (Beard        Beard000462
             Dep. Ex. 52)       -463
 6
             Email from                                         FRE 401
 7           Kami Nazem to                                      FRE 402
                                IBM-
             Greg Mount –                                       FRE 403
 8   66                         Kingston003
             November 17,                                       FRE 404
                                448-3449
             2017 (Dep. Ex.                                     FRE 801
 9           104)                                               FRE 802
10           Email from Rose
             Nunez to Scott
11           Kingston –
     67                                            X
             November 17,       IBM-
12           2017 (Beard        Beard001750
             Dep. Ex. 10)       -1752
13
             Email from
14           Karla Johnson to
             Dave Mitchell –
     68                                            X
15           November 17,       IBM-
             2017 (Beard        Beard001757
16           Dep. Ex. 11)       -1762
             Email from
17
             Scott Kingston
18           to Rose Nunez
             re fw: Open        IBM-
19   69      Door vs Panel      Beard001753        X
             Review –           -1756
20           November 17,
21           2017 (Beard
             Dep. Ex. 45)
22           Email from
             Brian Mulada to
23           Rose Nunez re
             URGENT: HCL        IBM-
24   70      Deal –             Beard000481        X
25           November 21,       -482
             2017 (Beard
26           Dep. Ex. 30)

27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 21                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 22 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from
             Scott Kingston
 4           to Rose Nunez
                                IBM-
             re HCL/NDA
 5   71                         Beard003190        X
             Deals –
                                -3191
 6           November 21,
             2017 (Beard
 7           Dep. Ex. 46)
             Email from
 8           Jerome Beard to
             Rose Nunez re
 9           fw Global          IBM-
10   72      Checklist has      Beard000483        X
             been approved –    -484
11           November 22,
             2017 (Beard
12           Dep. Ex. 36)
             Email from
13
             Scott Kingston
14           to Dave Mitchell   IBM-
     73      and Rose Nunez     Kingston002        X
15           - January 5,       055-2056
             2018 (Dep. Ex.
16           63)
             Email from
17
             Dave Mitchell to
18           Kingston –
     74                                            X
             January 6, 2018    IBM-
19           (Beard Dep. Ex.    Beard002023
             12)                -2024
20           Email from Jeff
21           Larkin to Debbie   IBM-
     75      Huff - January     Kingston002        X
22           10, 2018 (Dep.     574
             Ex. 32)
23           Email from
             Leanne Clarke
24                                                              FRE 401
             to Dave Mitchell
                                                                FRE 402
25   76      – January 11,
                                                                FRE 403
             2018 (Beard        IBM-
                                                                FRE 404
26           Dep. Ex. 13)       Beard002025
                                -2032
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 22                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 23 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from
             Karla Johnson to
 4           Taina Costa de     IBM-
     77      Magalhaes –        Beard003225        X
 5           January 11, 2018   -3227
 6           (Beard Dep. Ex.
             86)
 7           Email from Jeff
             Larkin to Mary     IBM-
 8   78      Konet – January    Kingston002        X
             16, 2018 (Dep.     063-2064
 9           Ex. 79)
10           Email from
             Dave Mitchell to
11           Jessica Porto Da
     79                                            X
             Motta – January    IBM-
12           16, 2018 (Beard    Beard003044
             Dep. Ex. 14)       -3055
13
             Email from Jeff
14           Larkin to Steve    IBM-
     80      Arnold –           Kingston002        X
15           January 17, 2018   065-2067
             (Dep. Ex. 80)
16           Email from Jeff
             Larkin to
17                              IBM-
             Clement
     81                         Kingston002        X
18           Quintyne –
                                068-2070
             January 17, 2018
19           (Dep. Ex. 81)
             Email from Jeff
20           Larkin to Steve    IBM-
21   82      Kingston –         Kingston002        X
             January 17, 2018   580-2581
22           (Dep. Ex. 82)
             Emails from
23           Karla Johnson to
             Mario Vaz Re
24                              IBM-
             ESA
     83                         Beard000485        X
25           Commission Adj
                                -492
             Required –
26           January 17, 2018
             (Beard Dep. Ex.
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 23                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 24 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           84)
             Email from Jeff
 4           Larkin to Deron    IBM-
     84      Rossi – January    Kingston002        X
 5           22, 2018 (Dep.     078-2080
 6           Ex. 83)
             Email from Jeff
 7           Larkin to          IBM-
     85      Diefenbach –       Kingston002        X
 8           January 25, 2018   092-2094
             (Dep. Ex. 84)
 9           Email from
10           Scott Kingston     IBM-
     86      Jeff Larkin –      Kingston002        X
11           January 26, 2018   592
             (Dep. Ex. 78)
12           Email from
             Scott Kingston     IBM-
13
     87      to Jeff Larkin -   Kingston002        X
14           January 26, 2018   593-2595
             (Dep. Ex. 66)
15           Email from
             Karla Johnson to
16           Brian Mulada re    IBM-
17   88      HCL 4Q –           Beard003176        X
             January 29, 2018   -3178
18           (Beard Dep. Ex.
             31)
19           Email from Jeff
             Larkin to Kandis   IBM-
20   89      Patch – February   Kingston002        X
21           8, 2018 (Dep.      098-2100
             Ex. 85)
22           Email from                                         FRE 401
             Mike Lee to Jeff   IBM-                            FRE 402
23   90      Larkin -           Kingston002                     FRE 403
             February 9, 2018   129-2131                        FRE 801
24
             (Dep. Ex. 72)                                      FRE 802
25           Email from Jeff
                                IBM-
             Larkin to Pam
     91                         Kingston002        X
26           Carroll –
                                132
             February 9, 2018
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 24                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 25 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           (Dep. Ex. 86)
             Email from Julie
 4           Heeg to
             Dominic
 5                               IBM-
             Agostino –
     92                          Beard002041        X
 6           February 13,
                                 -2044
             2018 (Beard
 7           Dep. Ex. 98
             Copeland)
 8           Email from
             Karla Johnson to
 9                               IBM-
             Jeff Larkin –
     93                          Kingston002        X
10           February 15,
                                 607-2612
             2018 (Dep. Ex.
11           87)
             Email from
12           Tamara Franklin
             to Dorothy          IBM-
13
     94      Copeland -          Kingston002        X
14           February 27,        199-2207
             2018 (Dep. Ex.
15           65)
             Email from
16           Taneisa Butler
             to Dorothy          IBM-
17
     95      Copeland -          Kingston002        X
18           February 28,        216-2222
             2018 (Dep. Ex.
19           37)
             Email from
20           Linda Kenny to
21           CMA North           IBM-
     96      America DAW         Kingston001        X
22           Reviews -           655-1658
             March 5, 2018
23           (Dep. Ex. 42)
             Email from
24
             Taina Costa de
25           Magelhaes to        IBM-
     97                                             X
             Paula Soffiatti –   Beard003231
26           March 6, 2018
             (Beard Dep. Ex.
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 25                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 26 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           89)
             Email from Jeff
 4           Larkin to Linda    IBM-
     98      Kenny - March      Kingston002        X
 5           9, 2018 (Dep.      285
 6           Ex. 39)
             Email from
 7           Jerome Beard to
     99      Scott Kingston –   IBM-               X
 8           3-9-2018 (Beard    Beard002053
             Dep. Ex. 54)       -2056
 9           Email from
10           Karla Johnson to
             Dorothy            IBM-
11   100     Copeland –         Beard003194        X
             March 9, 2018      -3198
12           (Beard Dep. Ex.
             99 Copeland)
13
             Email from John
14           Teltsch to
                                IBM-
             Dorothy
     101                        Kingston002        X
15           Copeland -
                                291-2295
             March 13, 2018
16           (Dep. Ex. 67)
17           Email from John
             Teltsch to
                                IBM-
18           Dorothy
     102                        Kingston002        X
             Copeland -
19                              302-2307
             March 14, 2018
             (Dep. Ex. 69)
20           Email from
21           Dorothy
                                IBM-
             Copeland to
     103                        Kingston002        X
22           John Teltsch -
                                328-2334
             March 14, 2018
23           (Dep. Ex. 70)
             Email from
24
             Linda Kenny to
                                IBM-
25           Dorothy
     104                        Kingston001        X
             Copeland -
                                201-1203
26           March 15, 2018
             (Dep. Ex. 43)
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 26                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 27 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           Email from
             Karla Johnson to
 4           Dorothy             IBM-
     105     Copeland –          Beard002962        X
 5           March 15, 2018      -2964
 6           (Beard Dep. Ex.
             100 Copeland)
 7           Email from
             Linda Kenny to
 8                               IBM-
             Dominic
     106                         Kingston002        X
             Agostino -
 9                               340-2344
             March 18, 2018
10           (Dep. Ex. 44)
             Email from Lisa
11           Mihalik to Linda    IBM-
     107     Kenny - March       Kingston002        X
12           18, 2018 (Dep.      345-2349
             Ex. 45)
13
             Email from Jeff
14           Larkin to Linda     IBM-
     108     Kenny – April 2,    Kingston002        X
15           2018 (Dep. Ex.      711-2712
             88)
16                                                               FRE 401
             Email from                                          FRE 402
17
             Karla Johnson to IBM-                               FRE 403
18   109     Meyer – April 2, Kingston003                        FRE 404
             2018 (Dep. Ex.   139                                FRE 407
19           105)                                                FRE 501
                                                                 FRE 502
20           Email from
21           Cynthia
             Alexander to        IBM-
22   110     Linda Kenny         Kingston002        X
             and Jeff Larkin -   358-2364
23           April 4, 2018
             (Dep. Ex. 48)
24
             Email from
25           Brian Mulada to     IBM-
     111     Dharini Ingrum      Beard002057        X
26           – April 5, 2018     -2059
             (Beard Dep. Ex.
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 27                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 28 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           32)
             Email from
 4           Dorothy
             Copeland to
 5                              IBM-                            FRE 401
             Linda Kenny
     112                        Kingston001                     FRE 402
 6           and Dominic
                                206-1207                        FRE 403
             Agostino - April
 7           12, 2018 (Dep.
             Ex. 71)
 8           Email from
             Scott Kingston
 9                              IBM-
             to Dorothy
     113                        Kingston001        X
10           Copeland –
                                166-1168
             April 16, 2018
11           (Dep. Ex. 73)
             Email from
12           Linda Kenny to
                                IBM-
             Dominic
13   114                        Kingston002        X
             Agostino - April
                                402-2405
14           17, 2018 (Dep.
             Ex. 51)
15           Email from
             Dorothy
16                              IBM-
             Copeland to
     115                        Kingston002        X
17           Linda Kenny -
                                406-2420
             April 17, 2018
18           (Dep. Ex. 52)
             Email from
19           Scott Kinston to   IBM-
     116     Appeals - April    Kingston002        X
20           18, 2018 (Dep.     454-2458
21           Ex. 27)
             Email from
22           Scott Kingston
             to Dave Mitchell
23           re Achievement
             Validation         KINGSTON
24   117                                           X
             October Cycle –    000010-11
25           Jerome Beard –
             April 18, 2018
26           (Beard Dep. Ex.
             44)
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 28                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 29 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from
             Scott Kingston
 4           to Dave Mitchell
             re Achievement
 5           Validation         KINGSTON
     118                                           X
 6           October Cycle –    000025-26
             Jerome Beard –
 7           April 18, 2018
             (Beard Dep. Ex.
 8           50)
             Email from
 9           Bernadette
                                IBM-
10           Dugan to
     119                        Kingston001        X
             Appeals – April
                                672-1688
11           19, 2018 (Dep.
             Ex. 140)
12           Emails Dorothy
             Copeland and
13
             Mark Barrett Re
14           congratulations    IBM-
     120     Best of IBM        Beard002063        X
15           Honoree – April    -2065
             20, 2018 (Beard
16           Dep. Ex. 101
             Copeland)
17
             Emails Karla
18           Johnson and
             Linda Kenny Re
19           SAS                IBM-
     121     Commission         Beard002975        X
20           Investigation –    -2982
21           April 26, 2018
             (Beard Dep. Ex.
22           102 Copeland)
             Email from
23           Flavie Real
             Peneirs de
24                              IBM-
             Carvalho – April
     122                        Beard003410        X
25           27, 2018 (Beard
                                -3433
             Dep. Ex. 91
26           Johnson)

27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 29                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 30 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from
             Dorothy
                                IBM-
 4           Copeland to
     123                        Kingston001        X
             Karla Johnson –
 5                              219-1224
             April 30, 2018
             (Dep. Ex. 74)
 6
             Email from
 7           Dorothy
             Copeland to        IBM-
 8   124     Linda Magnaini     Beard002983        X
             – April 30, 2018   -2990
 9           (Beard Dep. Ex.
10           103 Copeland)
             Email from
11           Dorothy
                                IBM-
             Copeland to
12   125                        Kingston001        X
             Karla Johnson –
                                225-1241
             May 11, 2018
13
             (Dep. Ex. 75)
14           Emails Dorothy
             Copeland and
15           Karla Johnson
             Confidential Re
16                              IBM-
             Fw SAS
     126                        Beard003022        X
             Commission
17                              -3038
             Investigation –
18           May 11, 2018
             (Beard Dep. Ex.
19           90)
             Email from
20           Dorothy
21           Copeland to        IBM-                            FRE 401
     127     Dominic            Kingston002                     FRE 402
22           Agostino – May     958-2960                        FRE 403
             16, 2018 (Dep.
23           Ex. 76)
             Email from
24           Karla Johnson to
                                IBM-                            FRE 401
25           Jeff Larkin and
     128                        Kingston002                     FRE 402
             Pam Carroll –
                                963-2977                        FRE 403
26           June 4, 2018
             (Dep. Ex. 89)
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 30                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 31 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Email from
             Jerome Beard to
 4           Greg Mount –       BEARD
     129                                           X
             July 17, 2018      000027-28
 5           (Beard Dep. Ex.
             48)
 6
             Email from Jeff
 7           Larkin to Nancy    IBM-
     130     Lacivita – July    Kingston002        X
 8           30, 2018 (Dep.     559
             Ex. 90)
 9           Email from L.
10           Due to Nancy
             LaCivita re IBM
11           Confidential:
             Beard                                              FRE 401
12           Investigation                                      FRE 402
     131
             Report – for                                       FRE 403
13
             your                                               FRE 404
14           review/approval
             – October 1,       IBM-
15           2018 (Beard        Beard000443
             Dep. Ex. 55)       -453
16           Email from
                                                                FRE 401
             Dave Mitchell to
17                                                              FRE 402
     132     Andre Temidis –    IBM-
                                                                FRE 403
18           Undated (Beard     Beard003169
                                                                FRE 404
             Dep. Ex. 4)        -3175
19           Email from
             Karla Johnson to
20           Rick Martinotti    KINGSTON
     133                                           X
21           – Undated          000123
             (Beard Dep. Ex.
22           43)
             Email from
23           Flavia Real
             Pereira De
24   134     Carvalho to                           X
25           Dave Mitchell –
             Undated (Beard     IBM-
26           Dep. Ex. 3)        Beard003168
     135     IBM                IBM-               X
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 31                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 32 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION        DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           Confidential:      Kingston000
             2017               032-34
 4           Performance
             Assessment for
 5           Scott Kingston
             (Dep. Ex. 41)
 6
             IBM
                                                                FRE 401
 7           Overpayment        Kingston
     136                                                        FRE 402
             Letter (Dep. Ex.   000399
 8                                                              FRE 403
             26)
             Beard IPL –
 9           1H16 – 1-27-       IBM-
     137                                           X
10           2016 (Beard        Beard000392
             Dep. Ex.60)        -395
11           Beard IPL –
             2H16 – 7-7-        IBM-
12   138                                           X
             2016 (Beard        Beard000400
             Dep. Ex.61)        -407
13
             Beard IPL –
14           1H17 – 1-19-       IBM-
     139                                           X
             2017 (Beard        Beard000408
15           Dep. Ex.62)        -411
             Beard IPL –
16                              IBM-
             2H17 – 7-7-
     140                        Beard000096        X
17           2017 (Beard
                                -99
             Dep. Ex. 6)
18           2017
             Performance
19                              IBM-
             Assessment for
     141                        Beard000087        X
             Jerome Beard -
20                              -90
             2017 (Beard
21           Dep. Ex. 53)
             Field
                                                                FRE 401
22           Management         IBM-
                                                                FRE 402
     142     System -           Beard000001
23                                                              FRE 403
             Incentive          -3
                                                                FRE 404
             Statement
24
             Case
                                                                FRE 401
25           Management
                                                                FRE 402
     143     1010297 –          IBM-
26                                                              FRE 403
             Employee claim     Beard000416
                                                                FRE 404
             discrimination     -444
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 32                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 33 of 51




                                                              AUTHENTICITY             AUTHENTICITY
 1                                            ADMISSIBILITY    STIPULATED/                        &
      EX.     DESCRIPTION         DOC. ID
                                               STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                DISPUTED                 DISPUTED
 3           based on how
             his peers were
 4           paid for
             incentive dated
 5           July 20, 2018
 6           (Beard Dep. Ex.
             7)
 7           Payroll
             Spreadsheet for
 8   144     Jerome Beard –     IBM-               X
             1-4-2019 (Beard    Beard000085
 9           Dep. 58)           -86
10                                                              FRE 401
                                                                FRE 402
11           Deposition                                         FRE 403
             Transcript of                                      FRE 404
12   145                     N/A
             John Dunderdale                                    FRE 602
             - May 6, 2019                                      FRE 701
13
                                                                FRE 801
14                                                              FRE 802
                                                                FRE 401
15                                                              FRE 402
             Beard              IBM-
                                                                FRE 403
16   146     Settlement         Kingston004
                                                                FRE 404
             Agreement          571-76
                                                                FRE 407
17
                                                                FRE 408
18           CM&A North
             America
19           Expense
             Account DAW        IBM-
20                                                              FRE 401
     147     Guidance           Kingston001
                                                                FRE 402
21           Continuum,         648-1650
             IBM
22           Confidential
             (Dep. Ex. 36)
23           PowerPoint,
             Your 2017
24
             Incentive Plan,    IBM-
25   148     Individual Quota   Kingston000        X
             Plan (IQP) -       282-322
26           Managers -
             Updated July 17,
27


                                                               TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 33                                       936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                         www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 34 of 51




                                                               AUTHENTICITY             AUTHENTICITY
 1                                             ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                                STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                                 DISPUTED                 DISPUTED
 3           2017 (Dep. Ex.
             16)
 4           PowerPoint,
             Your 2017
 5           Incentive Plan,
 6           Individual Quota
                                 Beard
     149     Plan (IQP) -                           X
                                 000042
 7           Employees -
             Updated July 17,
 8           2017 (Beard
             Dep. Ex. 5)
 9           2017 – 2H Sales
10           Incentives – July
     150                         N/A                X
             2017 (Beard
11           Dep. Ex. 66)
             Organization/Ro
12           les Spreadsheet
     151     – Undated                              X
13
             (Beard Dep. Ex.     IBM-
14           88)                 Beard003120
             Organization/Ro
15           les Spreadsheet -   IBM-
     152                                            X
             Undated (Beard      Beard003455
16           Dep. Ex. 92)
17           Achievement &
             Payment Review
18   153     Pre-Checks -        IBM-               X
             Undated (Beard      Beard003181
19           Dep. Ex. 76)        -3189
             IBM’s Business
20   154     Conduct                                X
21           Guidelines
                                                                 FRE 401
             Beard – Order
22                                                               FRE 402
             Granting in Part
                                                                 FRE 403
23   155     and Denying in      N/A
                                                                 FRE 404
             Part IBM’s MSJ
                                                                 FRE 801
24           (Dep. Ex. 122)
                                                                 FRE 802
25           Defendant's                                         FRE 401
             Objections and                                      FRE 402
     156                         N/A
26           Responses to                                        FRE 602
             Plaintiff's First                                   FRE 801
27


                                                                TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 34                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 35 of 51




                                                             AUTHENTICITY             AUTHENTICITY
 1                                           ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                              STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                               DISPUTED                 DISPUTED
 3           Set of                                            FRE 802
             Interrogatories
 4           (Dep. Ex. 113)
             Defendant's
 5           Supplemental
                                                               FRE 401
 6           Objections and
                                                               FRE 402
             Responses to
     157                         N/A                           FRE 602
 7           Plaintiff's First
                                                               FRE 801
             Set of
 8                                                             FRE 802
             Interrogatories
             (Dep. Ex. 114)
 9           Defendant's
10           Objections and                                    FRE 401
             Responses to                                      FRE 402
11   158     Plaintiff's         N/A                           FRE 602
             Second Set of                                     FRE 801
12           Interrogatories                                   FRE 802
             (Dep. Ex. 116)
13
             Defendant's
14           Second
             Supplemental                                      FRE 401
15           Objections and                                    FRE 402
     159     Responses to        N/A                           FRE 602
16           Plaintiff's First                                 FRE 801
             Set of                                            FRE 802
17
             Interrogatories
18           (Dep. Ex. 115)
             Defendant's
19           Objections and                                    FRE 401
             Responses to                                      FRE 402
20   160     Plaintiff's Third   N/A                           FRE 602
21           Set of                                            FRE 801
             Interrogatories                                   FRE 802
22           (Dep. Ex. 118)
             Defendant's
23           Supplemental
                                                               FRE 401
             Objections and
24                                                             FRE 402
             Responses to
     161                         N/A                           FRE 602
25           Plaintiff's
                                                               FRE 801
             Second Set of
                                                               FRE 802
26           Interrogatories
             (Dep. Ex. 117)
27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 35                                      936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                        www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 36 of 51




                                                             AUTHENTICITY             AUTHENTICITY
 1                                           ADMISSIBILITY    STIPULATED/                        &
      EX.      DESCRIPTION         DOC. ID
                                              STIPULATED     ADMISSIBILITY            ADMISSIBILITY
 2
                                                               DISPUTED                 DISPUTED
 3           Karla Johnson’s
     162     LinkedIn Profile    N/A              X
 4           (Dep. Ex. 96)
             Stephen Leonard
 5   163     LinkedIn Profile    N/A              X
 6           (Dep. Ex. 121)
             John Teltsch
 7   164     LinkedIn Profile    N/A              X
             (Dep. Ex. 124)
 8           Bob Finnecy
     165     LinkedIn Profile    N/A              X
 9           (Dep. Ex. 131)
10           Lisa Mihalik
     166     LinkedIn Profile    N/A              X
11           (Dep. Ex. 138)
             Cindy Alexander
12   167     LinkedIn Profile    N/A              X
             (Dep. Ex. 142)
13
             Dave Mitchell’s
14           LinkedIn Profile
     168     – Undated           N/A              X
15           (Beard Dep. Ex.
             2)
16           Photograph of
17           2017 ESA Trans
                                                                                           FRE 401
             Revenue Growth
     169                         N/A                                                       FRE 402
18           trophy awarded
                                                                                           FRE 901
             to Scott
19
             Kingston
20           Article published
             by The News &                                                                 FRE 401
21           Observer titled                                                               FRE 402
22           “These                                                                        FRE 403
             managers claim                                                                FRE 404
     170                         N/A
23           IBM fired them                                                                FRE 602
             after they                                                                    FRE 801
24           argued a black                                                                FRE 802
25           salesman wasn’t                                                               FRE 901
             paid fairly”
26

27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 36                                      936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                        www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 37 of 51




 1          1.         Plaintiff reserves the right to introduce any document exchanged during
 2   discovery that is not specifically identified above.
 3          2.         Plaintiff reserves the right to use any demonstrative and illustrative exhibit as is
 4   necessary and regardless of whether it is designated as a trial exhibit in this Pretrial Statement
 5   or in the Pretrial Order.
 6          3.         Plaintiff reserves the right to use any exhibit for impeachment purposes
 7   regardless of whether it is designated as a trial exhibit in this Pretrial Statement or in the
 8   Pretrial Order.
 9          4.         Plaintiff reserves the right to designate additional exhibits for rebuttal purposes or
10   otherwise for admission at trial.
11                                  VIII. DEFENDANT’S WITNESSES
12          The Court’s planned handling of the trial will affect IBM’s witness list. If the Court plans
13   to conduct the trial via Zoom, IBM will likely have more witnesses testify live rather than via
14   deposition testimony. As such, IBM has included certain witnesses as may call and has also
15   provided deposition designations for those witnesses. IBM reserves the right to amend this list.
16
            Witness                                Address                              Will Call          May Call
17
      Scott Kingston           c/o                                                                           X
18                             Toby J. Marshall, WSBA #32726
                               Email: tmarshall@terrellmarshall.com
19                             Brittany J. Glass, WSBA #52095
                               Email: bglass@terrellmarshall.com
20                             TERRELL MARSHALL LAW GROUP PLLC
21                             936 North 34th Street, Suite 300
                               Seattle, Washington 98103-8869
22                             Telephone: (206) 816-6603

23                             Matthew E. Lee
                               Email: matt@whitfieldbryson.com
24                             Jeremy R. Williams
25                             Email: jeremy@whitfieldbryson.com
                               WHITFIELD BRYSON LLP
26                             900 W. Morgan Street
                               Raleigh, North Carolina 27603
27


                                                                         TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 37                                                  936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                                    www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 38 of 51




                                 Telephone: (919) 600-5000
 1
                                 Facsimile: (919) 600-5035
 2       Peter Nickerson         c/o                                                                   X
                                 Barry A. Johnsrud, WSBA #21952
 3                               Email: barry.johnsrud@jacksonlewis.com
                                 520 Pike Street, Suite 2300
 4                               Seattle, Washington 98101
 5                               Telephone: (206) 405-0404
                                 Facsimile: (206) 405-4450
 6
                                 Justin A. Barnes
 7                               Email: justin.barnes@jacksonlewis.com
                                 Kelli N. Church
 8                               Email: kelli.church@jacksonlewis.com
 9                               171 17th Street, NW
                                 Suite 1200
10                               Atlanta, GA 30363
                                 Telephone: (404) 525-8200
11       William Skilling4       c/o                                                                   X
                                 Barry A. Johnsrud, WSBA #21952
12
                                 Email: barry.johnsrud@jacksonlewis.com
13                               520 Pike Street, Suite 2300
                                 Seattle, Washington 98101
14                               Telephone: (206) 405-0404
                                 Facsimile: (206) 405-4450
15
                                 Justin A. Barnes
16
                                 Email: justin.barnes@jacksonlewis.com
17                               Kelli N. Church
                                 Email: kelli.church@jacksonlewis.com
18                               171 17th Street, NW
                                 Suite 1200
19                               Atlanta, GA 30363
                                 Telephone: (404) 525-8200
20
         Karla Johnson           c/o                                                                   X
21                               Barry A. Johnsrud, WSBA #21952
                                 Email: barry.johnsrud@jacksonlewis.com
22                               520 Pike Street, Suite 2300
                                 Seattle, Washington 98101
23                               Telephone: (206) 405-0404
24
     4 IBM acknowledges that the Court has excluded the testimony of William Skilling and does not intend to
25   introduce Mr. Skilling’s testimony at trial, IBM simply lists him here in order to preserve the issue of the
     admissibility of his testimony for appeal.
26
     Plaintiff contends that had the Court not granted his motion to strike Skilling’s expert report, he would have also
27   challenged Skilling’s testimony on Daubert grounds and preserves his right to do so at a later date as necessary.



                                                                                  TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 38                                                           936 North 34th Street, Suite 300
                                                                                        Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                             www.terrellmarshall.com
          Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 39 of 51




                          Facsimile: (206) 405-4450
 1

 2                        Justin A. Barnes
                          Email: justin.barnes@jacksonlewis.com
 3                        Kelli N. Church
                          Email: kelli.church@jacksonlewis.com
 4                        171 17th Street, NW
 5                        Suite 1200
                          Atlanta, GA 30363
 6                        Telephone: (404) 525-8200
      Jeff Larkin         c/o                                                       X
 7                        Barry A. Johnsrud, WSBA #21952
                          Email: barry.johnsrud@jacksonlewis.com
 8                        520 Pike Street, Suite 2300
 9                        Seattle, Washington 98101
                          Telephone: (206) 405-0404
10                        Facsimile: (206) 405-4450

11                        Justin A. Barnes
                          Email: justin.barnes@jacksonlewis.com
12
                          Kelli N. Church
13                        Email: kelli.church@jacksonlewis.com
                          171 17th Street, NW
14                        Suite 1200
                          Atlanta, GA 30363
15                        Telephone: (404) 525-8200
      Linda Kenny         c/o                                                       X
16
                          Barry A. Johnsrud, WSBA #21952
17                        Email: barry.johnsrud@jacksonlewis.com
                          520 Pike Street, Suite 2300
18                        Seattle, Washington 98101
                          Telephone: (206) 405-0404
19                        Facsimile: (206) 405-4450
20
                          Justin A. Barnes
21                        Email: justin.barnes@jacksonlewis.com
                          Kelli N. Church
22                        Email: kelli.church@jacksonlewis.com
                          171 17th Street, NW
23                        Suite 1200
24                        Atlanta, GA 30363
                          Telephone: (404) 525-8200
25    Lisa Mihalik        c/o                                                                             X
                          Barry A. Johnsrud, WSBA #21952
26                        Email: barry.johnsrud@jacksonlewis.com
                          520 Pike Street, Suite 2300
27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 39                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
          Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 40 of 51




                          Seattle, Washington 98101
 1
                          Telephone: (206) 405-0404
 2                        Facsimile: (206) 405-4450

 3                        Justin A. Barnes
                          Email: justin.barnes@jacksonlewis.com
 4                        Kelli N. Church
 5                        Email: kelli.church@jacksonlewis.com
                          171 17th Street, NW
 6                        Suite 1200
                          Atlanta, GA 30363
 7                        Telephone: (404) 525-8200
      Robert Finnecy      230 Sharp Hill Road                                                             X
 8                        Wilton, Connecticut 06897
 9    Cynthia Alexander   c/o                                                                             X
                          Barry A. Johnsrud, WSBA #21952
10                        Email: barry.johnsrud@jacksonlewis.com
                          520 Pike Street, Suite 2300
11                        Seattle, Washington 98101
                          Telephone: (206) 405-0404
12
                          Facsimile: (206) 405-4450
13
                          Justin A. Barnes
14                        Email: justin.barnes@jacksonlewis.com
                          Kelli N. Church
15                        Email: kelli.church@jacksonlewis.com
                          171 17th Street, NW
16
                          Suite 1200
17                        Atlanta, GA 30363
                          Telephone: (404) 525-8200
18    Dave Mitchell       c/o                                                                             X
                          Barry A. Johnsrud, WSBA #21952
19                        Email: barry.johnsrud@jacksonlewis.com
20                        520 Pike Street, Suite 2300
                          Seattle, Washington 98101
21                        Telephone: (206) 405-0404
                          Facsimile: (206) 405-4450
22
                          Justin A. Barnes
23                        Email: justin.barnes@jacksonlewis.com
24                        Kelli N. Church
                          Email: kelli.church@jacksonlewis.com
25                        171 17th Street, NW
                          Suite 1200
26                        Atlanta, GA 30363
                          Telephone: (404) 525-8200
27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 40                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
          Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 41 of 51




      Dorothy Copeland    707 Forest Avenue                                                               X
 1
                          Mamaroneck, New York 10543
 2    John Teltsch        c/o                                                                             X
                          Barry A. Johnsrud, WSBA #21952
 3                        Email: barry.johnsrud@jacksonlewis.com
                          520 Pike Street, Suite 2300
 4                        Seattle, Washington 98101
 5                        Telephone: (206) 405-0404
                          Facsimile: (206) 405-4450
 6
                          Justin A. Barnes
 7                        Email: justin.barnes@jacksonlewis.com
                          Kelli N. Church
 8                        Email: kelli.church@jacksonlewis.com
 9                        171 17th Street, NW
                          Suite 1200
10                        Atlanta, GA 30363
                          Telephone: (404) 525-8200
11    Rosalva Nunez       c/o                                                                             X
                          Barry A. Johnsrud, WSBA #21952
12
                          Email: barry.johnsrud@jacksonlewis.com
13                        520 Pike Street, Suite 2300
                          Seattle, Washington 98101
14                        Telephone: (206) 405-0404
                          Facsimile: (206) 405-4450
15
                          Justin A. Barnes
16
                          Email: justin.barnes@jacksonlewis.com
17                        Kelli N. Church
                          Email: kelli.church@jacksonlewis.com
18                        171 17th Street, NW
                          Suite 1200
19                        Atlanta, GA 30363
                          Telephone: (404) 525-8200
20
      Russell Mandel      26016 Misty Way Drive                                                           X
21                        Tega Cay, South Carolina 29708
      Stephen Leonard     c/o                                                                             X
22                        Barry A. Johnsrud, WSBA #21952
                          Email: barry.johnsrud@jacksonlewis.com
23
                          520 Pike Street, Suite 2300
24                        Seattle, Washington 98101
                          Telephone: (206) 405-0404
25                        Facsimile: (206) 405-4450

26                        Justin A. Barnes
                          Email: justin.barnes@jacksonlewis.com
27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 41                                        936 North 34th Street, Suite 300
                                                                     Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 42 of 51




                           Kelli N. Church
 1
                           Email: kelli.church@jacksonlewis.com
 2                         171 17th Street, NW
                           Suite 1200
 3                         Atlanta, GA 30363
                           Telephone: (404) 525-8200
 4    Bernadette Dugan     c/o                                                                                X
 5                         Barry A. Johnsrud, WSBA #21952
                           Email: barry.johnsrud@jacksonlewis.com
 6                         520 Pike Street, Suite 2300
                           Seattle, Washington 98101
 7                         Telephone: (206) 405-0404
                           Facsimile: (206) 405-4450
 8

 9                         Justin A. Barnes
                           Email: justin.barnes@jacksonlewis.com
10                         Kelli N. Church
                           Email: kelli.church@jacksonlewis.com
11                         171 17th Street, NW
                           Suite 1200
12
                           Atlanta, GA 30363
13                         Telephone: (404) 525-8200
      Dominic Agostino     c/o                                                                                X
14                         Barry A. Johnsrud, WSBA #21952
                           Email: barry.johnsrud@jacksonlewis.com
15                         520 Pike Street, Suite 2300
                           Seattle, Washington 98101
16
                           Telephone: (206) 405-0404
17                         Facsimile: (206) 405-4450

18                         Justin A. Barnes
                           Email: justin.barnes@jacksonlewis.com
19                         Kelli N. Church
20                         Email: kelli.church@jacksonlewis.com
                           171 17th Street, NW
21                         Suite 1200
                           Atlanta, GA 30363
22                         Telephone: (404) 525-8200
23          Pursuant to Rule 32, Defendant is also submitting deposition designations for Cindy

24   Alexander, Dorothy Copeland, Robert Finnecy, Stephen Leonard, Russell Mandel, and John

25   Teltsch, which includes Defendant’s designations, Plaintiff’s objections and counter-

26   designations, and IBM’s responses. In addition to the potential witnesses listed above, IBM

27


                                                                   TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 42                                            936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
                Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 43 of 51




 1   reserves the right to call any custodians of records for documents to be offered into evidence at
 2   trial. IBM reserves the right to call any witnesses identified in Plaintiff’s witness list. IBM
 3   reserves the right to call any witness not identified on this list as impeachment or rebuttal
 4   witnesses. IBM reserves the right to object to portions of the testimony offered by any
 5   witnesses on the list. IBM reserves the right to amend or supplement this list upon review of
 6   Plaintiff’s witness list or if any witnesses are discovered after the filing of this witness list, as
 7   necessary and consistent with the Federal Rules of Civil Procedure and local rules of this
 8   Court. 5
 9               IBM reserves the right to object to portions of the testimony of any witness offered via
10   deposition by Plaintiff. IBM reserves the right to use additional deposition testimony as needed
11   for purposes of impeachment, or for purposes such as refreshing recollection, or for other
12   appropriate purposes allowed under the applicable rules.
13                                      VIII. DEFENDANT’S EXHIBITS
14               Pursuant to Fed. R. Civ. P. 26(a)(3)(A)(iii), the following list identifies documents and
15   exhibits that IBM either expects to offer at trial or, as circumstances warrant, may offer at trial if
16   the need arises, to the extent that the document or some portion thereof is admissible pursuant to
17   the Federal Rules of Evidence, and provided that all appropriate measures are taken to ensure the
18   confidentiality of any information contained within the exhibits that might be subject to the
19   existing Stipulated Protective Order (ECF No. 37) or otherwise be protected from disclosure by
20   statute or other law:
21
     Ex. No.        Dep.        Bates            Description         Admissibility      Authenticity Authentic
22
                    Ex.        Number                                 Stipulated         Stipulated/   ity &
23                  No.                                                                 Admissibility Admissib
                                                                                          Disputed      ility
24                                                                                                    Disputed
         201.         3     SCOTT              Scott                        X
25

26
     5
      Plaintiff contends that Defendant’s reservations of rights contained in this paragraph go beyond what is
     permitted by the orders of this Court, the local rules, the Federal Rules of Civil Procedure, and the Federal Rules
27   of Evidence, as well as any relevant case law.



                                                                                 TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 43                                                          936 North 34th Street, Suite 300
                                                                                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 44 of 51




                      KINGSTON      Kingston’s
 1
                      000403        Resume
 2    202.        4   IBM-          Scott            X
                      Kingston000   Kingston’s
 3                    024-27        Offer Letter
      203.        5   IBM-          Agreement
 4                    Kingston000   Regarding                  FRE 401,
 5                    021-22        Confidential               402, and 403.
                                    Information,
 6                                  Intellectual               FRE 801 and
                                    Property, and                 802
 7                                  Other Matters
      204.        6   IBM-          Business         X
 8
                      Kingston000   Conduct
 9                    232-264       Guidelines
      205.        7   IBM-          Scott            X
10                    Kingston000   Kingston’s
                      206-209       1H2015
11                                  Incentive Plan
                                    Letter
12
      206.        8   IBM-          Scott            X
13                    Kingston002   Kingston’s
                      10-212        2H2015
14                                  Incentive Plan
                                    Letter
15    207.        9   IBM-          Scott            X
16                    Kingston002   Kingston’s
                      13-215        1H2016
17                                  Incentive Plan
                                    Letter
18    208.       10   IBM-          Scott            X
                      Kingston000   Kingston’s
19
                      216-218       2H2016
20                                  Incentive Plan
                                    Letter
21    209.       11   IBM-          Scott            X
                      Kingston000   Kingston’s
22                    219-221       1H2017
23                                  Incentive Plan
                                    Letter
24    210.       12   IBM-          Scott            X
                      Kingston000   Kingston’s
25                    222-224       2H2017
                                    Incentive Plan
26                                  Letter
27    211.       13   IBM-          Scott            X


                                                         TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 44                                 936 North 34th Street, Suite 300
                                                              Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                   www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 45 of 51




                      Kingston000   Kingston’s
 1
                      225-227       1H2018
 2                                  Incentive Plan
                                    Letter
 3    212.       14   IBM-          Scott Kingston    X
                      Kingston000   Compensation
 4                    035-36        Summary
 5                                  Report
      213.       15   IBM-          One Channel       X
 6                    Kingston001   Team
                      245-1264      Incentives
 7                                  Plans (PCRs,
                                    CSP and ISV
 8
                                    Coverage, ESA
 9                                  Sales) 1st Half
                                    2017
10    214.       17   IBM-          Incentives        X
                      Kingston000   Roles and
11                    265-268       Responsibilitie
                                    s
12
      215.       18   IBM-          Email chain re:   X
13                    Kingston001   ESA Help for
                      707-1714      Potential SAS
14                                  deal
      216.       19   IBM-          Email chain re:   X
15                    Kingston001   Qtr Close
16                    758-1766
      217.       20   IBM-          1H17 SAS          X
17                    Kingston001   Storage
                      993           Transaction
18                                  Commission
                                    Analysis
19
      218.       21   IBM-          Achievement       X
20                    Kingston000   & Payment
                      390-398       Review Pre-
21                                  Checks
      219.       22   IBM-          Donato            X
22                    Kingston001   Payment
                      567-1569      Approval
23
      220.       24   IBM-          Email chain       X
24                    Kingston003   between Scott
                      462-3463      Kingston and
25                                  Jerome Beard
                                    re: 300% Rule
26                                  for Large
27                                  Transactions


                                                          TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 45                                  936 North 34th Street, Suite 300
                                                               Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                    www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 46 of 51




      221.       25   IBM-          Investigation     X
 1
                      Kingston000   Report
 2                    399-406
      222.       29   IBM-          Global Sales      X
 3                    Kingston000   Incentives
                      269-281       Sales Manager
 4                                  End-to-End
 5                                  Incentives
                                    Process
 6                                  Overview
      223.       30   IBM-          Email from        X
 7                    Kingston002   Jeff Larkin to
                      710           Dorothy
 8
                                    Copeland re:
 9                                  investigation
                                    report
10    224.       31   IBM-          Linda Kenny       X
                      Kingston001   notes on
11                    663-1669      investigation
                                    report
12
      225.       35   IBM-          1H17 IBM          X
13                    Kingston002   WW Quota
                      614-2704      Setting
14                                  Guidelines
      226.       38   IBM-          Email from        X
15                    Kingston002   Linda Kenny
16                    232-2242      adding
                                    investigation
17                                  report to
                                    consistency
18                                  review agenda
      227.       50   IBM-          Email from        X
19
                      Kingston002   Linda Kenny
20                    370-2382      to Dorothy
                                    Copeland re:
21                                  All approvals
                                    are in, time to
22                                  take action
      228.       68   IBM-          Email             X
23
                      Kingston002   communication
24                    296-2301      s between
                                    Dorothy
25                                  Copeland, Lisa
                                    Mihalik, and
26                                  Stephen
                                    Leonard
27


                                                          TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 46                                  936 North 34th Street, Suite 300
                                                               Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                    www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 47 of 51




                                     regarding
 1
                                     investigation
 2                                   report
      229.       97    IBM-          Email chain       X
 3                     Kingston001   regarding
                       921-1924      commission
 4                                   payments on
 5                                   SAS deal
      230.       98    IBM-          Email             X
 6                     Kingston001   communication
                       925-1928      s regarding
 7                                   problems with
                                     commission
 8
                                     payments on
 9                                   SAS deal
      231.       99    IBM-          Email chain       X
10                     Kingston002   regarding
                       841-2853      background on
11                                   SAS deal and
                                     Karla Johnson
12
                                     submitting
13                                   allegation
      232.       102   IBM-          Email             X
14                     Kingston001   communication
                       991-1992      from Maria
15                                   Lipner to
16                                   Christine
                                     Muckensturm
17                                   regarding
                                     commission
18                                   payments on
                                     SAS deal
19    233.       106   IBM-          Email chain       X
20                     Kingston001   regarding
                       789-1793      initial look at
21                                   individuals
                                     requested to be
22                                   paid on SAS
                                     deal
23
      234.       107   IBM-          Email             X
24                     Kingston002   communication
                       828-2840      s regarding
25                                   commission
                                     payouts on
26                                   SAS deal
27


                                                           TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 47                                   936 North 34th Street, Suite 300
                                                                Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                               TEL. 206.816.6603 • FAX 206.319.5450
                                                                     www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 48 of 51




      235.       108   IBM-          Email            X
 1
                       Kingston001   communication
 2                     805-1811      s regarding
                                     commission
 3                                   payouts on
                                     SAS deal
 4    236.       110   IBM-          Email            X
 5                     Kingston001   communication
                       825-1830      s regarding
 6                                   commission
                                     payouts on
 7                                   SAS deal
      237.       N/A   IBM-          Jeff Larkin’s    X
 8                     Kingston003   notes from
 9                     973-3975      interview of
                                     Scott Kingston
10    238.       N/A   IBM-          Rebuttal                   FRE 401,
                       Kingston004   Expert Report              402, and 403.
11                     555-4570      of Peter
                                     Nickerson                  FRE 801 and
12
                                                                802.
13    239.       N/A   SCOTT         Documents
                       KINGSTON      Produced by                FRE 401,
14                     000237-248,   Scott Kingston             402, and 403.
                       251, 256-
15                     278, 306-                                FRE 801 and
16                     389, 395,                                802.
                       398
17    240.       N/A   IBM-          Email
                                                                FRE 403.
                       Kingston001   Communicatio
18                     157-1159      ns Regarding
                                                                FRE 801 and
                                     Commissions
19                                                              802.
                                     on HCL Deal
20    241.       N/A   SCOTT         Documents                  FRE 403.
                       KINGSTON      Produced by
21                     000003-7      Scott Kingston             FRE 801 and
                                                                802.
22    242.       N/A   IBM-          Email
                       Kingston001   Communicatio               FRE 403.
23
                       959           n Regarding
24                                   ARB                        FRE 801 and
                                     Investigation              802.
25                                   Decision
      243.       64    IBM-          Email From       X
26                     Kingston002   Scott Kingston
27                     097           Regarding


                                                          TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 48                                  936 North 34th Street, Suite 300
                                                               Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                    www.terrellmarshall.com
                Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 49 of 51




                                                 Required
 1
                                                 Information
 2       244.       N/A      IBM-                Expert report                                                        FRE 401,
                             Kingston004         of William B.                                                        402, and
 3                           182-4207            Skilling6                                                            403.
 4                                                                                                                    FRE 702
 5                                                                                                                    and 703.

 6                                                                                                                    FRE 801
                                                                                                                      and 802.
 7
                                                                                                                      FRE 901.
 8       245.       N/A      IBM-                Emails Scott                               Objection, to
 9                           Kingston003         Kingston                                     the extent
                             505-3511,           Forwarded                                  IBM intends
10                           3518-3521,          Himself                                      to present
                             3592-3597,                                                      this exhibit
11                           3622-3653,                                                         for the
                             3662-3710,                                                        purposes
12
                             3749-3750                                                      addressed in
13                                                                                             D.E. 78.
         246.       N/A      IBM-                Payroll                                                              FRE 401,
14                           Kingston38-         Records                                                              402, and
                             205                                                                                      403.
15
                                                                                                                      FRE 801
16
                                                                                                                      and 802.
17
                                                                                                                      FRE 901.
18       247.       N/A      IBM-                FMS                                                                  FRE 401,
                             Kingston303         Statements                                                           402, and
19                           4-3036                                                                                   403.
20
                                                                                                                      FRE 801
21                                                                                                                    and 802.

22                                                                                                                    FRE 901.
         248.       N/A      N/A                 Printout from                                                        FRE 106.
23
                                                 Whitfield
24                                               Bryson website

25
     6 IBM acknowledges that the Court has excluded the report of William Skilling and does not intend to introduce
26
     Mr. Skilling’s report at trial, IBM simply lists it here in order to preserve the issue of the admissibility of his report
27   for appeal.



                                                                                     TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 49                                                              936 North 34th Street, Suite 300
                                                                                           Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                                          TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 50 of 51




 1           In addition to the potential exhibits identified above, IBM reserves the right to designate
 2   as a potential exhibit any document or exhibit identified in Plaintiff’s exhibit list. IBM reserves
 3   the right to use at trial any documents or exhibits not identified on this list for purposes of
 4   impeachment or rebuttal. IBM reserves the right to object to portions of the documents or
 5   exhibits that are contained on this exhibit list. IBM reserves the right to amend or supplement
 6   this list upon review of Plaintiff’s exhibit list or if any documents or exhibits are discovered
 7   and/or prepared after the filing of this exhibit list, as necessary and consistent with the Federal
 8   Rules of Civil Procedure and local rules of this Court.
 9                                       ORDER OF THE COURT
10           This case is scheduled for trial before a jury on April 5, 2021, at 9:00 a.m. This order
11   has been approved by the parties as evidenced by the signatures of their counsel. This order
12   shall control the subsequent course of the action unless modified by a subsequent order. As
13   indicated during the March 25, 2021 pretrial conference, the parties may submit an amended,
14   agreed exhibit list to replace the exhibit list in this Order. This order shall not be further
15   amended except by order of the court pursuant to agreement of the parties or to prevent
16   manifest injustice.
17           SO ORDERED.
18           This 25th day of March, 2021.
19

20

21
                                                     A
                                                     Marsha J. Pechman
22                                                   United States Senior District Court Judge

23
             RESPECTFULLY SUBMITTED AND DATED this 25th day of March, 2021.
24

25
      TERRELL MARSHALL LAW                                JACKSON LEWIS P.C.
26     GROUP PLLC

27


                                                                        TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 50                                                 936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
           Case 2:19-cv-01488-MJP Document 100 Filed 03/25/21 Page 51 of 51




      By: /s/ Toby J. Marshall, WSBA #32726       By: s/ Barry Alan Johnsrud
 1
      Toby J. Marshall, WSBA #32726               Barry Alan Johnsrud, WSBA #21952
 2    Email: tmarshall@terrellmarshall.com        520 Pike Street, Suite 2300
      Brittany J. Glass, WSBA #52095              Seattle, WA 98101
 3    Email: bglass@terrellmarshall.com           Telephone: 206-405-0404
      936 North 34th Street, Suite 300            Facsimile: 206-405-4450
 4    Seattle, Washington 98103                   Email: Barry.Johnsrud@jacksonlewis.com
 5    Telephone: (206) 816-6603
      Facsimile: (206) 319-5450                   s/ Justin R. Barnes
                                                  Justin R. Barnes (pro hac vice)
 6
      Matthew E. Lee, Admitted Pro Hac Vice       Kelli N. Church (pro hac vice)
                                                  JACKSON LEWIS P.C.
 7    Email: matt@whitfieldbryson.com             171 17th Street, N.W., Ste. 1200
      Jeremy R. Williams, Admitted Pro Hac Vice   Atlanta, GA 30363
 8    Email: jeremy@whitfieldbryson.com           Telephone: (404) 525-8200
      WHITFIELD BRYSON, LLP                       Facsimile: (404 525-1173
 9
      900 W. Morgan Street                        Email: Justin.Barnes@jacksonlewis.com
      Raleigh, North Carolina 27603               Email: Kelli.Church@jacksonlewis.com
10
      Telephone: (919) 600-5000
11    Facsimile: (919) 600-5035                   Attorneys for Defendant

12    Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                              TERRELL MARSHALL LAW G ROUP PLLC
     JOINT PRETRIAL ORDER - 51                                      936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-01488 MJP                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                        www.terrellmarshall.com
